Exhibit 10.5

PEPSICO STOCK OPTION RETENTION AWARD

STOCK OPTION TERMS AND CONDITIONS

These Terms and Conditions along with the PepsiCo Stock Option Retention Award
Summary (the “Award Summary”) delivered herewith and signed by the individual
named on the Award Summary (the “Participant”) shall constitute an Agreement
made as of the Grant Date (as indicated on the Award Summary) by and between
PepsiCo, Inc., a North Carolina corporation having its principal office at 700
Anderson Hill Road, Purchase, New York 10577 (“PepsiCo,” and with its divisions
and direct and indirect subsidiaries, the “Company”), and the Participant.

W I T N E S S E T H:

WHEREAS, the Board of Directors and shareholders of PepsiCo have approved the
2003 Long-Term Incentive Plan (the “Plan”), for the purposes and subject to the
provisions set forth in the Plan; and

WHEREAS, pursuant to the authority granted to it in said Plan, the Compensation
Committee of the Board of Directors of PepsiCo (the “Committee”), by resolution
duly adopted at a meeting held on or prior to the Grant Date, authorized the
grant to the Participant of the stock options set forth on the Award Summary;
and

WHEREAS, awards granted under the Plan are to be evidenced by an Agreement in
such form and containing such terms and conditions as the Committee shall
determine.

NOW, THEREFORE, it is mutually agreed as follows:

1. Grant. In consideration of the Participant remaining in the employ of the
Company, PepsiCo hereby grants to the Participant, on the terms and conditions
set forth herein, the right and option to purchase the number of shares of
PepsiCo Common Stock, par value $.0167 per share, indicated on the Award Summary
at the Grant/Exercise Price per share indicated on the Award Summary (the
“Option Exercise Price”), which was the Fair Market Value (as defined below) of
PepsiCo Common Stock on the Grant Date. The right to purchase each such share is
referred to herein as an “Option.” All Options granted hereunder shall be
“Non-Qualified Stock Options” as defined in the Plan.

2. Vesting and Exercisability. Subject to the terms and conditions set forth
herein, the number of Options specified in the Award Summary shall become vested
on each vesting date set forth in the Award Summary (“Vesting Date”). The
specified number of Options shall be exercisable from the applicable Vesting
Date through the expiration date set forth in the Award Summary (the “Expiration
Date”). Options may vest only while the Participant is actively employed by the
Company. Once vested and exercisable, and until terminated, all or any portion
of the Options may be exercised from time to time and at any time under
procedures that the Committee or its delegate shall establish from time to time,
including, without limitation, procedures regarding the frequency of exercise
and the minimum number of Options which may be exercised at any time.

3. Exercise Procedure. Subject to terms and conditions set forth herein, Options
may be exercised by giving written notice of exercise to PepsiCo in the manner
specified from time to time by PepsiCo. The aggregate Option Exercise Price for
the shares being purchased, together with any amount which the Company may be
required to withhold upon such exercise in respect of applicable foreign,
federal (including FICA), state and local taxes, must be paid in full at the
time of issuance of such shares.

4. Effect of Termination of Employment, Death, Retirement and Total Disability.

(a) Termination of Employment. Options may vest only while the Participant is
actively employed by the Company. Thus, no vesting shall occur following the
termination of the Participant’s active employment with the Company, and all
unvested Options shall automatically be forfeited and cancelled upon the date
that the Participant’s active employment with the Company terminates. Only
vested options may be exercised. Subject to subparagraphs 4(b), 4(c) and 4(d),
vested Options shall be exercisable until, and shall automatically be forfeited
and cancelled upon, the earlier of the Expiration Date and the date that is the
last trading day on the New York Stock Exchange during the 90-calendar day
period after the date the Participant’s employment with the Company terminates.
It is intended that an authorized leave of absence may extend employment (and
thus extend when Options may be exercised). However, an authorized leave will
not extend the time to exercise options to the extent the extension would cause
the Options to be subject to Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and an authorized leave will not increase vesting.

(b) Death or Total Disability. If the Participant’s employment terminates, by
reason of the Participant’s death or Total Disability (as defined below), then:
(i) a portion of the Options shall vest on the Participant’s last day of active
employment with the Company (which, for purposes of Total Disability, means the
effective date of Total Disability), with such portion determined in proportion
to the Participant’s active service (measured in calendar days) during the
period commencing on the Grant Date and ending on the Vesting Date for the
Options (determined separately for the specified number of Options related to
each Vesting Date); (ii) the Options (that are vested as provided above) shall
continue to become exercisable on the applicable Vesting Date in accordance with
this Agreement, with no change in the earliest date of exercise as a result of
the vesting provided by this subparagraph 4(b); and (iii) the Options (that are
vested as provided above) may be exercised by the Participant’s legal
representative (or any person to whom the Options may be transferred by will or
the applicable laws of descent and distribution), in the event of death, or the
Participant, in the event of Total Disability, in accordance with this
Agreement.

(c) Retirement. In the event that, prior to the expiration of the Options, the
Participant ceases to be an employee of the Company by reason of the
Participant’s Retirement (as defined below), then the Participant shall continue
to be vested with and have the right to exercise those Options which are vested
and exercisable as of the Participant’s Retirement Date. Any Options which are
not vested as of the Participant’s Retirement Date shall automatically expire
and terminate on the Retirement Date.

(d) Transfers to a Related Entity. In the event the Participant transfers to a
Related Entity (as defined below), as a result of actions by PepsiCo, the
Options shall become fully vested on the date of such transfer and shall become
exercisable as soon as practicable thereafter and shall otherwise remain
outstanding and be exercisable in accordance with this Agreement.

5. Prohibited Conduct.

(a) The Participant agrees that, at any time prior to the exercise of the
Options granted hereunder, and for a period of twenty-four months after the
later of (i) completion of all such exercises or (ii) termination of the
Participant’s employment with the Company for any reason whatsoever (including
Retirement or Total Disability), he or she will not engage in any of the
following activities anywhere in the world:

(1) Non-Competition. Participant shall not accept any employment, assignment,
position or responsibility, or acquire any ownership interest, which involves
the Participant’s participation in a business entity that markets, sells,
distributes or produces Covered Products, unless such business entity makes
retail sales or consumes Covered Products without in any way competing with the
Company.

(2) Raiding Employees. Participant shall not in any way, directly or indirectly
(including through someone else acting on the Participant’s recommendation,
suggestion, identification or advice), solicit any Company employee to leave the
Company’s employment or to accept any position with any other entity.

(3) Non-Disclosure. Participant shall not use or disclose to anyone any
confidential information regarding the Company other than as necessary in his or
her position with the Company. Such confidential information shall include all
non-public information the Participant acquired as a result of his or her
positions with the Company which might be of any value to a competitor of the
Company, or which might cause any economic loss or substantial embarrassment to
the Company or its customers, bottlers, distributors or suppliers if used or
disclosed. Examples of such confidential information include, without
limitation, non-public information about the Company’s customers, suppliers,
distributors and potential acquisition targets; its business operations and
structure; its product lines, formulas and pricing; its processes, machines and
inventions; its research and know-how; its financial data; and its plans and
strategies.

(4) Misconduct. Participant shall not engage in any acts that are considered to
be contrary to the Company’s best interests, including, but not limited to,
violating the Company’s Code of Conduct, engaging in unlawful trading in the
securities of PepsiCo or of any other company based on information gained as a
result of his or her employment with the Company, or engaging in any other
activity which constitutes gross misconduct.

(b) In the event the Company determines that the Participant has breached any
term of this Paragraph 5, in addition to any other remedies the Company may have
available to it, the Company may in its sole discretion:

(1) Cancel any unexercised Options granted hereunder; and/or

(2) Require the Participant to pay to the Company all gains realized from the
exercise of any Options granted hereunder, which have been exercised within the
twelve-month period immediately preceding the date at which the Participant has
breached a provision of this Paragraph 5, as determined by the Company.

6. Adjustment for Change in Common Stock. In the event of any change in the
outstanding shares of PepsiCo Common Stock by reason of any stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, combination
or exchange of shares, spin-off or other similar corporate change, the number
and type of shares which the Participant may purchase pursuant to the Options
and the Option Exercise Price at which the Participant may purchase such shares
shall be adjusted as may be, and to such extent (if any), determined to be
appropriate and equitable by the Committee.

7.  Effect of Change in Control. In the event of a Change in Control (as defined
in the Plan), the following provisions shall apply:

(a) If the successor corporation (or affiliate thereto) (1) assumes the
outstanding Options or (2) replaces the outstanding Options with equity awards
that preserve the existing value of such Options at the time of the Change in
Control and provide for subsequent payout in accordance with a vesting schedule
that is the same or more favorable to the Participant than the vesting schedule
applicable to such Options, then the outstanding Options or such substitutes
thereof shall remain outstanding and be governed by their respective terms and
the provisions of the Plan, subject to subparagraph 7(c) below.

(b) If the outstanding Options granted hereunder are not assumed or replaced in
accordance with subparagraph 7(a) above, then upon the Change in Control,
(1) the outstanding Options granted hereunder shall immediately vest and become
exercisable and shall remain outstanding in accordance with their terms and
(2) notwithstanding subparagraph 7(b)(1) but after taking into account the
accelerated vesting set forth therein, the Board may, in its sole discretion,
provide for cancellation of the outstanding Options at the time of the Change in
Control in which case a payment of cash, property or a combination thereof shall
be made to the Participant that is determined by the Board in its sole
discretion and that is at least equal to the excess, if any, of the value of
such consideration over the Option Exercise Price for such Options.

(c) If the outstanding Options granted hereunder are assumed or replaced in
accordance with subparagraph 7(a) and the Participant’s employment with the
Company is terminated by the Company for any reasons other than Cause or by the
Participant for Good Reason, in each case, within the two-year period commencing
on the Change in Control, then, as of the date of the Participant’s termination,
the outstanding Options granted hereunder shall immediately vest and become
exercisable and shall remain outstanding until the Expiration Date. For purposes
of this Paragraph 7, “Cause” and “Good Reason” are defined in the Plan and a
termination for Cause or Good Reason is subject to the terms and conditions set
forth in the Plan.

8. Nontransferability. Unless the Committee specifically determines otherwise:
(a) the Options are personal to the Participant and, during his or her lifetime,
may be exercised only by the Participant, and (b) the Options shall not be
transferable or assignable, other than by will or the laws of descent and
distribution, and any such purported transfer or assignment shall be null and
void.

9. Buy-Out of Option Gains. Except as provided in Paragraph 7, at any time after
any Option becomes exercisable, the Committee shall have the right, in its sole
discretion and without the consent of the Participant, to cancel such Option and
to cause PepsiCo to pay to the Participant the excess of the Fair Market Value
of the shares of Common Stock covered by such Option over the Option Exercise
Price of such Option as of the date the Committee provides written notice (the
“Buy Out Notice”) of its intention to exercise such right. Payments of such buy
out amounts pursuant to this provision shall be effected by PepsiCo as promptly
as possible after the date of the Buy Out Notice and shall be made in shares of
Common Stock. The number of shares shall be determined by dividing the amount of
the payment to be made by the Fair Market Value of a share of Common Stock at
the date of the Buy Out Notice, and by rounding up any fractional share to a
whole share. Payments of any such buy out amounts shall be made net of the
minimum applicable foreign, federal (including FICA), state and local
withholding taxes, if any.

10. Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

(a) “Covered Products” means any product which falls into one or more of the
following categories, so long as the Company is producing, marketing, selling or
licensing such product anywhere in the world: beverages, including without
limitation carbonated soft drinks, tea, water, juice drinks, sports drinks,
coffee drinks, and value added dairy drinks; juices and juice products; snacks,
including salty snacks, sweet snacks, meat snacks, granola and cereal bars, and
cookies; hot cereals; pancake mixes; value-added rice products; pancake syrup;
value-added pasta products; ready-to-eat cereals; dry pasta products; or any
product or service which the Participant had reason to know was under
development by the Company during the Participant’s employment with the Company.

(b) “Fair Market Value” of a share of PepsiCo Common Stock on any date shall
mean an amount equal to the mean of the high and low sales prices for a share of
PepsiCo Common Stock as reported on the composite tape for securities listed on
The New York Stock Exchange, Inc. on the date in question (or if no sales of
Common Stock were made on said Exchange on such date, on the next preceding day
on which sales were made on such Exchange), rounded up to the nearest
one-fourth.

(c) “Participation” shall be construed broadly to include, without limitation:
(i) serving as a director, officer, employee, consultant or contractor with
respect to such a business entity; (ii) providing input, advice, guidance or
suggestions to such a business entity; or (iii) providing a recommendation or
testimonial on behalf of such a business entity or one or more products it
produces.

(d) “Related Entity” shall mean any entity as to which the Company directly or
indirectly owns 20% or more of the entity’s voting securities, general
partnership interests, or other voting or management rights.

(e) “Retirement” shall mean (i) early, normal or late retirement under the U.S.
pension plan of the Company in which the Participant participates (if any),
(ii) retirement as explicitly set out in an individual agreement between the
Company and the Participant for this purpose in effect on the Grant Date,
(iii) termination of employment after attaining at least age 55 with at least
10 years of service with the Company (or, if earlier, after attaining at least
age 65 and completing at least five years of service with the Company), or
(iv) retirement as otherwise determined by the Committee (provided that such
determination does not cause the Award to be subject to Section 409A of the
Code).

(f) “Retirement Date” shall mean the effective date of Retirement.

(g) “Total Disability” shall mean becoming totally and permanently disabled, as
determined for purposes of the Company’s Long Term Disability Plan (or in the
absence of such Disability Plan being applicable to the Participant, as
determined by the Committee in its sole discretion).

11. Notices. Any notice to be given to PepsiCo in connection with the terms of
this Agreement shall be addressed to PepsiCo at Purchase, New York 10577,
Attention: Vice President, Compensation, or such other address as PepsiCo may
hereafter designate to the Participant. Any such notice shall be deemed to have
been duly given when personally delivered, addressed as aforesaid, or when
enclosed in a properly sealed envelope or wrapper, addressed as aforesaid, and
deposited, postage prepaid, with the federal postal service.

12. Binding Effect.

(a) This Agreement shall be binding upon and inure to the benefit of any
assignee or successor in interest to PepsiCo, whether by merger, consolidation
or the sale of all or substantially all of PepsiCo’s assets. PepsiCo will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of PepsiCo expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that PepsiCo would be required to perform it
if no such succession had taken place.

(b) This Agreement shall be binding upon and inure to the benefit of the
Participant or his or her legal representative and any person to whom the
Options may be transferred by will or the applicable laws of descent and
distribution.

13. No Contract of Employment; Agreement’s Survival. This Agreement is not a
contract of employment, nor does it impose on the Company any obligation to
retain the Participant in its employ. This Agreement shall survive the
termination of the Participant’s employment for any reason.

14. Registration, Listing and Qualification of Shares. The Committee may require
that the Participant make such representations and agreements and furnish such
information as the Committee deems appropriate to assure compliance with or
exemption from the requirements of any securities exchange, any foreign,
federal, state or local law, any governmental regulatory body, or any other
applicable legal requirement, and PepsiCo Common Stock shall not be issued
unless and until the Participant makes such representations and agreements and
furnished such information as the Committee deems appropriate.

15. Amendment; Waiver. The terms and conditions of this Agreement may be amended
in writing by the chief personnel officer or chief legal officer of PepsiCo (or
either of their delegates), provided, however, that (i) no such amendment shall
be adverse to the Participant (except as necessary to comply with applicable
law, including the provisions of Code Section 409A and the regulations
thereunder pertaining to the deferral of compensation); and (ii) the amendment
must be permitted under the Plan. The failure to exercise, or any delay in
exercising, any right, power or remedy under this Agreement shall not waive any
right, power or remedy which the Board, the Committee or the Company has under
this Agreement.

16. Severability or Reform by Court. In the event that any provision of this
Agreement is deemed by a court to be broader than permitted by applicable law,
then such provision shall be reformed (or otherwise revised or narrowed) so that
it is enforceable to the fullest extent permitted by applicable law. If any
provision of this Agreement shall be declared by a court to be invalid or
unenforceable to any extent, the validity or enforceability of the remaining
provisions of this Agreement shall not be affected.

17. Prospectus and Award Acceptance. The Participant will be provided a copy of
PepsiCo’s Prospectus relating to the Plan, the Options and the shares covered
thereby. By signing the Award Summary, the Participant agrees that he or she has
reviewed the Prospectus, and fully understands his or her rights under the Plan.
Unless and until the Participant signs the Award Summary and returns the
Agreement to the Company, notwithstanding the other terms of this Agreement, the
Participant shall not be entitled to the proceeds of any Option exercise.

18. Plan Controls. The Options and the terms and conditions set forth herein are
subject in all respects to the terms and conditions of the Plan and any
guidelines, policies or regulations which govern administration of the Plan,
which shall be controlling. The Board reserves its rights to amend or terminate
the Plan at any time without the consent of the Participant; provided, however,
that Options outstanding under the Plan at the time of such action shall not be
adversely affected thereby (except as necessary to comply with applicable law).
All interpretations or determinations of the Committee or its delegate shall be
final, binding and conclusive upon the Participant (and his or her legal
representatives and any recipient of a transfer of the Options permitted by this
Agreement) on any question arising hereunder or under the Plan, or other
guidelines, policies or regulations which govern administration of the Plan.

19. Rights to Future Grants; Compliance with Law; Section 409A. By entering into
this Agreement, the Participant acknowledges and agrees that: (a) the Option
grant will be exclusively governed by the terms of the Plan, including the right
reserved by the Company to amend or cancel the Plan at any time without the
Company incurring liability to the Participant (except for Options already
granted under the Plan), (b) stock options are not a constituent part of the
Participant’s salary and that the Participant is not entitled, under the terms
and conditions of his/her employment, or by accepting or being awarded the
Options pursuant to this Agreement to require options or other awards to be
granted to him/her in the future under the Plan or any other plan, (c) upon
exercise of the Options the Participant will arrange for payment to the Company
an estimated amount to cover employee payroll taxes resulting from the exercise
and/or, to the extent necessary, any balance may be withheld from the
Participant’s wages, (d) benefits received under the Plan will be excluded from
the calculation of termination indemnities or other severance payments, (e) the
Participant will seek all necessary approval under, make all required
notifications under and comply with all laws, rules and regulations applicable
to the ownership of stock options and stock and the exercise of stock options,
including, without limitation, currency and exchange laws, rules and
regulations, and (f) this Agreement will be interpreted and applied so that the
Options will not be subject to Code Section 409A.

20. No Rights as Shareholder. The Participant shall have no rights as a holder
of PepsiCo Common Stock with respect to the Options granted hereunder unless and
until such Options are exercised and the shares have been registered in the
Participant’s name as owner.

21. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of North Carolina, without giving effect to conflict
of laws principles.

22. Entire Agreement. This Agreement constitutes the entire understanding
between the parties to this Agreement.

1

PepsiCo Stock Option Retention Award Summary

Executive Name:

Grant Date:

AWARD DETAILS

STOCK OPTIONS AWARD
Stock Options Award Face Value: $
Option Exercise (Grant) Price: $

Number of Options Granted:

Vesting Dates*:

     Options shall vest on      

     Options shall vest on      

Expiration Date:

* Vesting and exercisability are subject to the terms and conditions of the
award

I accept my PepsiCo Stock Option Retention Award as described above, subject to
all the terms and conditions set forth in the attached.

         
 
{Executive Name}
Date:
 
   
 
 
     
{Name/Title of PepsiCo Officer}




Sign and date this page. Fax entire agreement to PepsiCo Executive Compensation
Dept. no later than {Date}. Fax number {x-xxx-xxx-xxxx}.

2